FILED
                             NOT FOR PUBLICATION                             JUL 14 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JIANXIN LI,                                       No. 07-75003

               Petitioner,                        Agency No. A076-862-022

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Jianxin Li, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009), and we deny the petition

for review.

      Substantial evidence supports the BIA’s denial of asylum because Li’s brief

detention and mistreatment at the hands of the Chinese police did not rise to the

level of past persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th Cir.

2006). Furthermore, substantial evidence supports the conclusion that Li has not

established a well-founded fear of persecution if he returns to China. See id. at

1021-22. Accordingly, Li’s asylum claim fails.

      Because Li failed to demonstrate eligibility for asylum, it follows that he did

not satisfy the more stringent standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                              07-75003